Citation Nr: 1236842	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1978 to July 1978. 

This matter is before the Board of Veterans' Appeals (Board) from a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This claim was previously before the Board in May 2007, at which time the Board found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for schizophrenia.  That decision was appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The record contains a Joint Motion for Remand, dated in March 2008, wherein the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim.  In March 2008, a CAVC order was issued, remanding the Veteran's claim for further development. 

In April 2009 the Board remanded the case pursuant to the March 2008 CAVC order.  In August 2010, the Board denied the Veteran's claim.  The Veteran appealed to the Court and record contains a Memorandum decision dated in October 2011, wherein the Court reversed the Board's decision and remanded the matter to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in February 2007.  A transcript of this proceeding has been associated with the claims file.  That Judge is no longer employed at the Board and the Veteran was notified in an August 2012 letter that he had 30 days to request another Board hearing if he so desired.  He timely replied to that letter that he wished to appear at a hearing before the Board at the RO.   

Accordingly, this case must be remanded to afford the Veteran the requested a hearing.  38 C.F.R. §§ 20.700, 20.1304 (2011).  

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


